 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10         DOROTHY GUYETTE,
                                                           CASE NO. 2:18-cv-1419 RBL-JRC
11                               Plaintiff,
                                                           ORDER ADOPTING REPORT AND
12                v.                                       RECOMMENDATION
13         COMMISSIONER OF SOCIAL
           SECURITY,
14
                                 Defendant.
15

16

17          The Court, having reviewed the Report and Recommendation of Judge J. Richard

18   Creatura, United States Magistrate Judge, on Defendant’s Stipulated Motion for Remand (Dkt.

19   15), and the relevant record, does hereby find and ORDER:

20          (1)    The Court adopts the Report and Recommendation.

21          (2)    The matter is REVERSED and REMANDED pursuant to sentence four of 42

22                 U.S.C. § 405(g) to the Administration for further consideration; and

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1        (3)    The Clerk is directed to enter Judgment and close this case.

 2        Dated this 1st day of April, 2019.

 3

 4                                                    A
                                                      Ronald B. Leighton
 5                                                    United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
